Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was discussed in an interview with Peter Nowak on 08/23/2021 and confirmed via e-mail on 08/25/2021. 
Claim 10 is hereby amended as follows: 
10. A method of manufacturing [a] the composite sintered body according to claim 1, comprising the steps of: 
a) molding mixed powder in which aluminum nitride and an additive containing magnesium and aluminum are mixed, into a green body having a predetermined shape; and 
b) generating a composite sintered body containing aluminum nitride and spinel by hot-press sintering of said green body, 
wherein the total percentage of said aluminum nitride and said additive contained in said mixed powder is not lower than 95 weight percentage and not higher than 100 weight percentage in said operation a), and 
said mixed powder contains 
magnesium in an amount of not lower than 5 weight percentage and not higher than 18 weight percentage in terms of magnesium oxide, and 
aluminum in an amount of not lower than 10 weight percentage and not higher than 44 weight percentage in terms of aluminum oxide.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and III , as set forth in the Office action mailed on 02/01/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/01/2021 is withdrawn.  Claims 8-12 , directed to a semiconductor manufacturing apparatus and a method of manufacturing a composite sintered body are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawing submitted 03/15/2021 have been accepted. 
Claim Rejections - 35 USC § 103
Applicant’s Arguments submitted 06/30/2021 have overcome all outstanding 103 rejections as discussed below. 
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed towards a composite sintered body, comprising: aluminum nitride; and spinel, wherein the open porosity is lower than 0.1 %, the relative density is not lower than 99.5 %, the total percentage of said aluminum nitride and said spinel contained in said composite sintered body is not lower than 95 weight percentage and not higher than 100 weight percentage, and the percentage of said spinel contained in said composite sintered body is not lower than 15 weight percentage and not higher than 70 weight percentage.
The closest prior art is considered to be Shinji (JP2002220282).
Shinji discloses a composite sintered body (see Shinji at [0001], disclosing an aluminum nitride sintered body), comprising: aluminum nitride and spinel (see Shinji at [0015] from machine translation via EspaceNet, disclosing a sintered body composed of 0.5 to 10 parts by weight of a rare earth compound and 0.5 to 18 parts by weight of MgAl2O4 per 100 parts by weight of aluminum nitride). Examiner notes that MgAl2O4 is spinel), the total percentage of said aluminum 2O4 per 100 parts by weight of aluminum nitride), and the percentage of said spinel contained in said composite sintered body is not lower than 15 weight percentage and not higher than 70 weight percentage (see Shinji at [0015] from machine translation via EspaceNet, disclosing 0.5 to 18 parts by weight of MgAl2O4 per 100 parts by weight of aluminum nitride). Shinji does not disclose that the open porosity is less than 0.1 %.
Shinji does not disclose or teach the relative density is not lower than 99.5 % (see Shinji at [0040] from machine translation via EspaceNet, disclosing the sintered body has a relative density of 98% or more). In fact, Shinji appears to teach that increasing the percentage of spinel in the composite sintered body results in a decrease to the relative density of the sintered body (see Shinji at Table 1, showing that examples with an increase in spinel content have a decreased relative density). Therefore, it would not be obvious to a person having ordinary skill in the art to increase the spinel content to not lower than 15 weight percent to achieve a relative density of 99.5%. For this reason, claim 1 avoids Shinji as prior art, and is thus allowable. 
All claims not specifically addressed are allowed due to their dependence upon an allowed claim, or because they contain the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731